Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/859,686 has a total of 16 claims pending in the application; there are 3 independent claim and 13 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 07/07/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/27/2017.
INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2.	The independent claim 1, in part, recite the limitation:
“notifying the host of: a second identifier corresponding to the second block; and a third identifier corresponding to the first page of the second block”.

The specification does not appear to describe the above limitation as claimed. Claims 2-6 are reject by virtue of their dependency from the independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,416,387 B2 “parent patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application and parent patent both directed to garbage collection initiated by the host. Garbage collection comprises host copy command including identifiers data in source blocks, which may be any of number of plurality pages within a plurality memory block. The controller is configured to determine a destination block for copying valid data from source block(s) to the page(s) in the destination block. The controller of storage configured to notify the host with the identifiers data (e.g., pages) in the destination block. The host updates the mapping table. Since there are a plurality blocks and each block comprises a plurality pages, assigning different number to the identifiers, blocks, and pages do not make the claims patentably distinct from each other.
 
4.	Claim 1-16 of instant application (Application No. 17/859,686) are compared to claims 1-17 of Patent No. 11,416,387 B2 in the following table:

Patent No. 11,416,387 B2
Application No. 17/859,686
1. A memory system connectable to a host, comprising:
a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for data erase operation, each of the plurality of blocks including a plurality of pages, each of the plurality of pages being a unit for data write operation; and 
a controller electrically connected to the nonvolatile memory and configured to: 
in response to receiving, from the host, a copy command that includes a first identifier and a second identifier: determine first data in a first block among the plurality of blocks, the first data corresponding to the first identifier included in the copy command; determine second data in a second block among the plurality of blocks, 
the second data corresponding to the second identifier included in the copy command; determine a third block among the plurality of blocks; 
determine a first page among the plurality of pages of the third block; determine a second page among the plurality of pages of the third block; 
copy (A) the first data from the first block to the first page of the third block and (B) the second data from the second block to the second page of the third block; and 

notify the host of: a third identifier corresponding to the third block; a fourth identifier corresponding to the first page of the third block; and a fifth identifier corresponding to the second page of the third block.
1. A method of controlling a nonvolatile memory, 
the nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for data erase operation, each of the plurality of blocks including a plurality of pages, each of the plurality of pages being a unit for data write operation, said method comprising: 


in response to receiving, from a host, a copy command that includes a first identifier: 
determining first data in a first block among the plurality of blocks, the first data corresponding to the first identifier included in the copy command; determining a second block among the plurality of blocks; 




determining a first page among the plurality of pages of the second block; 


copying the first data from the first block to the first page of the second block; and 



notifying the host of: a second identifier corresponding to the second block; and a third identifier corresponding to the first page of the second block.
2. The memory system according to claim 1, 
wherein the copy command further includes a third identifier, and the controller is configured to determine the third block on the basis of the third identifier included in the copy command.
2. The method according to claim 1, wherein the copy command further includes the second identifier, and the method further comprises: 
determining the second block on the basis of the second identifier included in the copy command.
3. The memory system according to claim 1, 
wherein the fourth identifier and the fifth identifier are not included in the copy command.
3. The method according to claim 1, 

wherein the third identifier is not included in the copy command.
4. The memory system according to claim 1, wherein the controller is further configured to: write, into the third block, a first logical address associated with the first data; and write, into the third block, a second logical address associated with the second data.
4. The method according to claim 1, further comprising: 
writing, into the second block, a first logical address associated with the first data.
5. The memory system according to claim 4, wherein the controller is further configured to 
notify the host of: the first logical address associated with the first data; 
and the second logical address associated with the second data.
5. The method according to claim 4, further comprising: 

notifying the host of the first logical address associated with the first data.
7. The memory system according to claim 1, 
wherein the copy command is issued for garbage collection operation.
6. The method according to claim 1, 

wherein the copy command is issued for garbage collection operation.
8. A memory system connectable to a host, comprising: 
a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for data erase operation; and a controller electrically connected to the nonvolatile memory and configured to: 
in response to receiving, from the host, a copy command that includes a first identifier and a second identifier: determine first data in a first block among the plurality of blocks, the first data corresponding to the first identifier included in the copy command; determine second data in a second block among the plurality of blocks, the second data corresponding to the second identifier included in the copy command; determine a third block among the plurality of blocks; copy (A) the first data from the first block to the third block and (B) the second data from the second block to the third block; 
write, into the third block, a first logical address associated with the first data; and write, into the third block, a second logical address associated with the second data.
7. A method of controlling a nonvolatile memory, 
the nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for data erase operation, said method comprising: 


in response to receiving, from a host, a copy command that includes a first identifier: 
determining first data in a first block among the plurality of blocks, the first data corresponding to the first identifier included in the copy command; 




determining a second block among the plurality of blocks; copying the first data from the first block to the second block; and 

writing, into the second block, a first logical address associated with the first data.
9. The memory system according to claim 8, 
wherein the copy command further includes a third identifier, and the controller is configured to determine the third block on the basis of the third identifier included in the copy command.


8. The method according to claim 7, 

wherein the copy command further includes a second identifier, and the method further comprises: determining the second block on the basis of the second identifier included in the copy command.

10. The memory system according to claim 8, 
wherein each of the plurality of blocks includes a plurality of pages, each of the plurality of pages being a unit for data write operation, and the controller is further configured to: 
determine a first page among the plurality of pages of the third block; determine a second page among the plurality of pages of the third block; 
and copy (A) the first data from the first block to the first page of the third block and (B) the second data from the second block to the second page of the third block.




9. The method according to claim 7, 

wherein each of the plurality of blocks includes a plurality of pages, each of the plurality of pages being a unit for data write operation, and the method further comprises: 

determining a first page among the plurality of pages of the second block; 


and copying the first data from the first block to the first page of the second block.
11. The memory system according to claim 8, wherein the controller is further configured to 
notify the host of: a third identifier corresponding to the third block; the first logical address associated with the first data; 
and the second logical address associated with the second data.
10. The method according to claim 7, further comprising: 

notifying the host of: a second identifier corresponding to the second block; and the first logical address associated with the first data.
13. The memory system according to claim 8, 
wherein the copy command is issued for garbage collection operation.
11. The method according to claim 7, 

wherein the copy command is issued for garbage collection operation.
14. A memory system connectable to a host, comprising: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for data erase operation; and a controller electrically connected to the nonvolatile memory and configured to: in response to 
receiving, from the host, 
a copy command that includes a first identifier and a second identifier: determine first data in a first block among the plurality of blocks, the first data corresponding to the first identifier included in the copy command; determine second data in a second block among the plurality of blocks, the second data corresponding to the second identifier included in the copy command; determine a third block among the plurality of blocks; copy (A) the first data from the first block to the third block and (B) the second data from the second block to the third block; and 
transmit, to the host, a completion response for the copy command, 
wherein in response to the completion response, the host 


updates a mapping table to map (A) a first logical address to a third identifier and (B) a second logical address to the third identifier, the first logical address being associated with the first data, the second logical address being associated with the second data, and the third identifier corresponding to the third block.
12. A method of controlling a memory system, the memory system including a nonvolatile memory that includes a plurality of blocks, each of the plurality of blocks being a unit for data erase 
operation, said method comprising: 


transmitting, to the memory system, 
a copy command that includes a first identifier; 













in response to receiving a completion response for the copy command from the memory system that has copied first data from a first block to a second block, the first data corresponding to the first identifier, 
updating a mapping table to map a first logical address from a second identifier to a third identifier, the first logical address being associated with the first data, the second identifier corresponding to the first block, the third identifier corresponding to the second block.
15. The memory system according to claim 14, 
wherein the copy command further includes the third identifier, 
and the controller is configured to determine the third block on the basis of the third identifier included in the copy command.
13. The method according to claim 12, 
wherein the copy command further includes the third identifier.

16. The memory system according to claim 14, 
wherein each of the plurality of blocks includes a plurality of pages, each of the plurality of pages being a unit for data write operation, 
and the controller is further configured to: determine a first page among the plurality of pages of the third block; determine a second page among the plurality of pages of the third block; 
and copy (A) the first data from the first block to the first page of the third block and (B) the second data from the second block to the second page of the third block.
14. The method according to claim 12, 
wherein each of the plurality of blocks includes a plurality of pages, each of the plurality of pages being a unit for data write operation, 



and the first data is coped from the first block to a first page of the second block.

17. The memory system according to claim 14, 
wherein the copy command is issued for garbage collection operation.
15. The method according to claim 12, 

wherein the copy command is issued for garbage collection operation.
14. A memory system connectable to a host, comprising: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for data erase operation; and a controller electrically connected to the nonvolatile memory and configured to: in response to receiving, from the host, 
a copy command that includes a first identifier and a second identifier: determine first data in a first block among the plurality of blocks, the first data corresponding to the first identifier included in the copy command; determine second data in a second block among the plurality of blocks, the second data corresponding to the second identifier included in the copy command; determine a third block among the plurality of blocks; copy (A) the first data from the first block to the third block and (B) the second data from the second block to the third block; and 
transmit, to the host, a completion response for the copy command, wherein in response to the completion response, the host 


updates a mapping table to map (A) a first logical address to a third identifier and (B) a second logical address to the third identifier, the first logical address being associated with the first data, the second logical address being associated with the second data, and the third identifier corresponding to the third block.
16. The method according to claim 12, 







wherein the copy command further includes a fourth identifier, and the method further comprises: 












in response to receiving the completion response for the copy command from the memory system that has copied second data from the first block to the second block, the second data corresponding to the fourth identifier, 
updating the mapping table to map a second logical address from the second identifier to the third identifier, the second logical address being associated with the second data.


Conclusion
The prior art made of record and not relied upon are as follows:
1.	 Yoshida et al. (US 20190129838 A1).
2.	 Sivasankaran et al. (US 20180173619 A1).
3.	 Bennett et al. (US 7565478 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
November 18, 2022